Citation Nr: 1426409	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to a rating higher than 10 percent for service-connected headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran has served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army National Guard or Reserves.  One such period of ACDUTRA was from September 1986 to December 1986.  In addition, the Veteran served on active duty in the United States Army from January 2003 to October 2003 and from May 2006 to September 2007.  This last period of active duty service included deployment to Kuwait and Iraq from August 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Among other things, service connection for focal segmental glomerulosclerosis (FSGS) (claimed as a kidney condition with edema of the extremities) was denied therein.  The Veteran's previously established 10 percent rating for service-connected headaches was continued therein.  He appealed both of these determinations.  In doing so, he requested a hearing before a Veterans Law Judge of the Board.  This hearing was held before the undersigned at the aforementioned RO in September 2012.

At this time, the Board has recharacterized the FSGS issue on appeal as one concerning a kidney disorder.  This recharacterization is not to the Veteran's detriment and is undertaken primarily for the sake of simplicity.  The following determination regarding service connection for the aforementioned issue is based on review of the Veteran's paper and electronic claims files.  Such review reveals that no determination can be made at this time regarding a rating higher than 10 percent for service-connected headaches.  That issue on appeal is thus REMANDED.


FINDING OF FACT

The Veteran's kidney disorder is related to his exposure to various hazards during active duty, and its symptoms manifest during his first post-service year.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.115a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist a claimant in substantiating entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary herein because service connection for a kidney disorder is granted herein.  It follows that any errors that were made regarding these duties as they concern the issue of entitlement to this benefit were harmless.  

II.  Service Connection

Active military, naval, or air service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A Veteran is a person who had active military, naval, or air service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection means that an injury or disease resulting in disability was incurred during active military, naval or air service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

Calculi of the kidney, cardiovascular-renal disease, and nephritis are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Manifestation of the same chronic disease during service and at any later date may be service-connected unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection further when there was active duty for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112(a), 1113, 1153; 38 C.F.R. §§ 3.307(a, c, d), 3.309(a); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in October 2009.  Contemporaneous private treatment records document that it was likely he had a primary nephrotic syndrome.  Nephrotic syndrome/nephritic syndrome was diagnosed.  Following diagnostic testing, he specifically was diagnosed with FSGS.  That diagnosis was referenced at a March 2010 VA medical examination for fibromyalgia.  At a VA general medical examination conducted in March 2010, nephrotic syndrome was diagnosed.  Private Dr. D.S. noted in a September 2012 letter that the Veteran has chronic kidney disease.

Service treatment records, to include those for the Veteran's active duty as well as his periods of ACDUTRA and INACDUTRA, are silent with respect to any kidney problem.  They reflect instances in which he reported high blood pressure or that his blood pressure was found to be high, which can be indicative of renal dysfunction.  38 C.F.R. § 4.115a.  However, he does not contend that such is indicated by these instances.  The Veteran rather contends that he was exposed to contaminated food and water as well as burn pits during service.  He is competent because he is recounting personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible despite his interest in potential financial gain because no significant reason for doubt such as implausibility or inconsistency exists.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Indeed, due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  Service treatment records for the Veteran's second period of active duty show that he was at Kirkush Military Training Base (KMTB) and Balad Air Base (BLAB)/Logistical Support Area Anaconda (LSA Anaconda) while on deployment in Iraq.  They further include a May 2007 memorandum, which indicates that he reported questionable water supplies at KMTB.  Although the risk for using the water was determined to be low, it was noted to contain total and fecal coliform bacteria.  The storage tank further was noted to contain dirt, debris, and access ports without tight fitting lids.  Another memorandum, dated in December 2006 and submitted by the Veteran, identified the burn pit at BLAB/LSA Anaconda was a health hazard.  

The Veteran is a lay person because there is no indication that he has a medical background.  Lay evidence sometimes can establish nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the question of nexus here is medical in nature given the complexities involved.  These include the numerous types of kidney disorders and the various etiologies for the Veteran's type of such disorder.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Nexus therefore is outside the Veteran's competency.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  He is not competent to state that his kidney disorder is due to his exposure to contaminated water or burn pits during service, in other words.  

Two medical professionals have addressed nexus.  Dr. D.S. opined in the September 2012 letter that the etiology of the Veteran's chronic kidney disease was primary without known clearly connected cause.  Dr. D.S. then opined that a service-connected etiology "cannot be ruled out."  This language used, as it is equivocal, is an insufficient basis for granting service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998); Goss v. Brown, 9 Vet. App. 109 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The examiner who conducted the March 2010 VA medical examination for general conditions used unequivocal language, in contrast.  This examiner, a nurse practitioner, opined that the Veteran's nephrotic syndrome was at least as likely as not associated with the environmental hazards, toxicants, and/or biologicals he was exposed to while stationed in Iraq during active duty.

While Dr. D.S.'s opinion is not persuasive for the aforementioned reason, the VA nurse practitioner's opinion is somewhat persuasive.  The persuasiveness of a medical opinion depends on many factors, to include the degree of certainty in it as well as the professional's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises underlying it, and the rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The VA nurse practitioner, although not a physician, is presumed competent absent a challenge in this regard.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  No such challenge has been made.  

The VA nurse practitioner noted review of the paper claims file and medical records.  There is no indication that the electronic claims file was reviewed, but this is of no consequence since there is nothing substantial therein.  Further, there is no indication that the examination of the Veteran performed by the VA nurse practitioner was inadequate in scope.  The factual premise relied upon, his exposure to hazards to include toxicants and biologicals, is accurate.  Very little rationale was offered for the opinion.  It indeed was not accompanied by an explanation.  A medical opinion generally is only as persuasive as the rationale offered for it.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  Thus, the VA nurse practitioner's opinion is only somewhat persuasive.  

Additionally, it is reiterated that the Veteran had some high blood pressure during active duty.  He testified at the September 2012 hearing that he began having other symptoms within his first post-service year which ultimately were attributed to his kidney disorder.  R.M., his wife, essentially indicated the same in an undated statement.  She is competent, just as he once again is, to recount personal observations.  Layno, 6 Vet. App. at 465.  Both also are credible.  They indeed cannot be deemed not to be credible merely because there is no supporting medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  None of the aforementioned reasons for deeming then not to be credible is significant.  Further, a June 2009 private treatment record notes that by February 2009 he was receiving treatment as indicated.  Diagnosis, as noted above, occurred around October 2009.  It is unclear whether or not the Veteran's kidney disorder includes calculi of the kidney.  Yet hypertension is included in the definition for cardiovascular-renal disease, and nephritis may encompass the disorder.

In sum, there is evidence that service connection is warranted.  There also is evidence suggesting that presumptive service connection for a chronic disease also may be warranted.  Taking all of this evidence into account, the Veteran is entitled to service connection for a kidney disorder.  This determination is based on the preponderance of the evidence.  There indeed is no need to afford him the benefit of the doubt given that the aforementioned evidence is positive and the evidence otherwise is neutral as opposed to negative.  Further, the determination made means that it is unnecessary to consider other potential avenues for granting the benefit sought.  Chronicity and continuity of symptomatology as they relate to a chronic disease therefore will not be discussed.


ORDER

Service connection for a kidney disorder is granted.


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate the Veteran's claim for a rating higher than 10 percent for service-connected headaches without more additional development.  This additional development is necessary to ensure that the Veteran is afforded every possible consideration.  That VA has a duty to assist him in substantiating the benefit sought is reiterated in this regard.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to a higher rating for his service-connected headaches.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Voluminous private treatment records from Massachusetts General Hospital (MGH) have been obtained.  Most concern treatment by Dr. C.T., whom the Veteran testified at the September 2012 hearing treats his headaches.  Yet several, to include the June 2009 record referenced above and an October 2009 record, state that he has seen neurosurgeon Dr. W.C. in relation to his headaches.  This latter record also mentions neurosurgeon Dr. S.P.  The Veteran further indicated on his September 2011 substantive appeal (VA Form 9) seeing Dr. W.C., who is affiliated with Partners Neurosurgery, and Dr. P. at MGH for his headaches.  He must be asked to either submit his private treatment records from these physicians or provide enough information to identify and locate them along with authorization for their release.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination with Opinions

If a VA medical examination has been provided, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Id.  VA medical examinations for issues of higher rating further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

In November 2009, the Veteran underwent a VA QTC medical examination for several conditions to include his service-connected headaches.  This examination is of considerable age given that it occurred well over four years ago.  There is nothing to suggest that the Veteran's headaches may have gotten worse since then.  He indeed testified at the September 2012 hearing that they have remained relatively stable at least in terms of frequency.  Nevertheless, it is notable that headaches are rated analogously to migraines under Diagnostic Code 8100 of 38 C.F.R. § 4.124a.  Ratings are assigned thereunder on the basis of the intensity (whether or not they are complete), frequency, and duration of prostrating attacks as well as whether or not they are productive of severe economic inadaptability.  The Veteran's VA QTC medical examination did not mention prostrating attacks.  Specifics regarding intensity and the level of economic inadaptability of his headaches were not provided.  As such, he must be afforded the opportunity to appear for another VA medical examination which shall be contemporaneous.  

Accordingly, a REMAND is directed for the following:

1.  Ask the Veteran either to submit all outstanding private treatment records regarding his headaches or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes those from neurosurgeons Dr. W.C. at Partners Neurosurgery and Dr. S.P. at MGH.  If the information and authorization is provided, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected headaches.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview of the Veteran.  All tests and assessments deemed necessary shall be performed by the examiner, the results of which shall be included in the report.  In undertaking the aforementioned, the examiner shall gather information concerning the intensity (whether or not they are complete), frequency, and duration of prostrating attacks; whether or not they are productive of severe economic inadaptability (which is of particular import); and anything else of relevance.  

3.  Then, readjudicate the Veteran's claim for a rating higher than 10 percent for service-connected headaches.  If the decision made is in any way unfavorable, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issue being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


